Title: To Thomas Jefferson from William Tatham, 12 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            
                        DR. Sir
                        .
                            Norfolk, Sunday 12th. July 1807.
                        
                        The absolute want of Forage and provisions compelled me to return to Norfolk last night, from the mouth of
                            Lynhaven River. I hope to remedy this evil tomorrow (and withall, to facilitate a nearer route to Cape Henry) by
                            dispatching one of the small vessels at the Navy Yard to remain stationary as a store & forage vessel, with provisions &c. and for accommodating our own parties with the means
                            of avoiding a procrastination which the usual circuitous route by land demands, in all our communications from Cape Henry,
                            be they ever so important.
                        This position will also accommodate the observations, & other services, which the Whale boat party will be
                            able to perform; and as it will form a connecting link in the line from Norfolk to the sea enterance which I trust will
                            enable me to meet the Post Office hours with punctuality, I flatter myself that every Mail will convey to you the latest
                            actual state of facts in a way only to be accelerated by the use of the Tellegraph.
                        The Provision Boat to be stationed at Lynnhaven (or where I may find it proper to remove her) will be under
                            the care of a respectable old Man of the name of Scoffield, reccommended by Mr. Blow of Portsmouth, who is well acquainted
                            with the Capes & Eastern Shore; and this vessel forming a kind of rendezvous for all the branches of my little party, I
                            hope to be able to reconointre the Eastern Shore, or follow up the
                            Bay, if the Enemys movements should require it.
                        General Mathews (who commands the Virginia troops) has promised to order all the officers of his outposts to
                            conform to my desires: he has also done me the honor to ask my opinion about a twelve gun Battery, to be erected on
                            Hospital point. As I have no doubt that Barbette firing may be important in a reliance on raw Troops, I submit to you
                            whether early attention should not be paid to the Paralall Gun Carriages lately adopted; for facine batteries are all we can expect in such haste, & rash, inexperienced, volunteries
                            are unfit for embrasures.
                        I left the Triumph (74) & the Melampus Frigate, alone, in Lynnhaven Bay last Night.
                                The Country people say that they have been often ashore on the Cape lately; & that the Two
                            Gun Brigs and an Armed Ship are gone out to Sea; perhaps to Hallifax.—The Bellona & Leopard are said to remain at their
                            last station, in Hampton Road; but the weather did not allow me to see them. I shall offer a reciprocation of services to
                            Commodore Decatur; & conform to his advice (or signals) on all suitable occasions.
                        I repeat, for your consideration, Is it not desirable to order a few Core Sound Boats hither (the way I came) with a Man & Boy in each? They are material for Express Boats, for Boats of
                            observation &c; and they are not understood by the Seamen here.
                        Is it not also proper to construct a Railway (say 3 to 4 miles)—To enable the whole force of the Carolina
                            Sounds to pour out of Lynnhaven River, like an unexpected Hornets Nest, on the Enemy in case of need?—I apprehend, such an
                            unknown Corps would be worse than the Battle of the Kegs; and dangerous to Buoys & Anchors.—These men are, moreover,
                            killers of Whales, of Deer, & Bears.
                        I fear that the essential parts of active service will render it difficult for me to
                                copy, or Journalize, as you have enjoined me; for surveying &
                            delineation will require more time than I can spare, and I have not the command of a Secretary, of competent talents &
                            confidence.
                        Our Citizens, here, are become so Devilishly religious that I can get nobody to do any good on Sunday: John Bull gains, by this stubborn propensity, a war advantage over us of something
                            better than 14¼ per Cent weekly; but, as this evil is not a calculation within the
                            rules of L.S.D. I have doubts if he fires the Town,
                                on Sunday, whether the tender conscience of Christianity will suffer as to extinguish the
                            flame.
                        All seems quiet, & I learn nothing new this Evening—Six O. Clock!
                  I have the honor
                            to be, faithfully & assiduously, Dr. Sir Yr. Obt H St
                        
                            Wm Tatham
                     
                        
                    